     Case: 1:17-cr-00417 Document #: 59 Filed: 11/02/18 Page 1 of 1 PageID #:152



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

United States of America                   )
                                           )       Case No: 17 CR 417
v.                                         )
                                           )       Chief Judge Ruben Castillo
Austin Jones                               )



                                           ORDER

The Government’s unopposed motion for an extension of time to return an indictment or file an
information, pursuant to 18 U.S.C. 3161(h)(7)(A) and (B), to and including December 5, 2018
[57] is granted. The Government is granted leave to file the Attachment to the motion under
seal.



(X-T)



Dated: November 2, 2018                        /s/ Chief Judge Ruben Castillo
